Name: 83/412/EEC: Commission Decision of 15 July 1983 concerning applications for reimbursement and advance payments for the measures covered by the integrated development programme for the Western Isles of Scotland (Outer Hebrides) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  agricultural activity;  economic policy; NA;  regions of EU Member States;  financial institutions and credit
 Date Published: 1983-08-25

 Avis juridique important|31983D041283/412/EEC: Commission Decision of 15 July 1983 concerning applications for reimbursement and advance payments for the measures covered by the integrated development programme for the Western Isles of Scotland (Outer Hebrides) (Only the English text is authentic) Official Journal L 235 , 25/08/1983 P. 0001 - 0040+++++( 1 ) OJ NO L 197 , 20 . 7 . 1981 , P . 6 . COMMISSION DECISION OF 15 JULY 1983 CONCERNING APPLICATIONS FOR REIMBURSEMENT AND ADVANCE PAYMENTS FOR THE MEASURES COVERED BY THE INTEGRATED DEVELOPMENT PROGRAMME FOR THE WESTERN ISLES OF SCOTLAND ( OUTER HEBRIDES ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 83/412/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1939/81 OF 30 JUNE 1981 ON AN INTEGRATED DEVELOPMENT PROGRAMME FOR THE WESTERN ISLES OF SCOTLAND ( OUTER HEBRIDES ) ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 4 ) THEREOF , WHEREAS APPLICATIONS FOR REIMBURSEMENT AND FOR ADVANCE PAYMENTS TO BE SUBMITTED BY THE UNITED KINGDOM TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , MUST INCLUDE CERTAIN INFORMATION MAKING IT POSSIBLE TO VERIFY THAT THE EXPENDITURE COMPLIES WITH REGULATION ( EEC ) NO 1939/81 AND WITH THE AGRICULTURAL MEASURES FORMING PART OF THE INTEGRATED DEVELOPMENT PROGRAMME FOR THE WESTERN ISLES OF SCOTLAND ( OUTER HEBRIDES ) AND APPROVED IN ACCORDANCE WITH ARTICLE 5 ( 3 ) OF THAT REGULATION ; WHEREAS TO PERMIT PROPER CONTROL , THE UNITED KINGDOM MUST KEEP THE SUPPORTING DOCUMENTS ON FILE AT THE COMMISSION'S DISPOSAL FOR A PERIOD OF THREE YEARS AFTER PAYMENT OF THE FINAL REIMBURSEMENT ; WHEREAS , TO ENABLE THE COMMISSION TO MAKE ADVANCE PAYMENTS , THE NECESSARY DETAILED RULES AND PROCEDURES SHOULD BE LAID DOWN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPLICATIONS FOR REIMBURSEMENT REFERRED TO IN ARTICLE 9 ( 1 ) OF REGULATION ( EEC ) NO 1939/81 MUST CONFORM WITH THE TABLES SET OUT IN ANNEXES 1 TO 1.10 . 2 . THE UNITED KINGDOM SHALL NOTIFY TO THE COMMISSION , WITH THE FIRST APPLICATION FOR REIMBURSEMENT , THE TEXTS OF THE NATIONAL IMPLEMENTING AND CONTROL PROVISIONS AND THE ADMINISTRATIVE INSTRUCTIONS AS WELL AS THE FORMS OR ANY OTHER DOCUMENTS RELATING TO THE ADMINISTRATIVE IMPLEMENTATION OF THE MEASURE . ARTICLE 2 THE UNITED KINGDOM SHALL HOLD AT THE COMMISSION'S DISPOSAL , FOR A PERIOD OF THREE YEARS AFTER PAYMENT OF THE FINAL REIMBURSEMENT , ALL THE SUPPORTING DOCUMENTS OR THE CERTIFIED COPIES THEREOF IN ITS POSSESSION ON THE BASIS OF WHICH THE AID PROVIDED FOR IN REGULATION ( EEC ) NO 1939/81 HAS BEEN APPROVED , AND THE COMPLETE FILES ON THE BENEFICIARIES AS WELL AS ANY DOCUMENTS AND TABLES ON THE BASIS OF WHICH THE REIMBURSEMENT AND ADVANCE APPLICATIONS HAVE BEEN ESTABLISHED . ARTICLE 3 APPLICATIONS FOR ADVANCE PAYMENTS IN RESPECT OF EXPENDITURE ELIGIBLE FOR AID FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , AS REFERRED TO IN ARTICLE 9 ( 3 ) OF REGULATION ( EEC ) NO 1939/81 , MUST CONFORM WITH THE TABLES SET OUT IN ANNEXES 2 TO 2.8 . ARTICLE 4 1 . ADVANCE PAYMENTS FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , MAY NOT EXCEED 80 % OF THE COMMUNITY CONTRIBUTION TOWARDS THE FINANCING OF THE PROPOSED EXPENDITURE FOR THE YEAR CONCERNED . 2 . ADVANCE PAYMENTS NOT SPENT DURING THE YEAR IN RESPECT OF WHICH THEY WERE PAID SHALL BE DEDUCTED FROM THE ADVANCE PAYMENTS TO BE PAID IN RESPECT OF THE FOLLOWING YEAR . ARTICLE 5 1 . AT THE END OF EACH YEAR IN RESPECT OF WHICH ADVANCE PAYMENTS HAVE BEEN MADE , THE UNITED KINGDOM SHALL SUBMIT A REPORT ON THE PROGRESS OF OPERATIONS DURING THAT YEAR , IN ACCORDANCE WITH THE TABLES SET OUT IN ANNEXES 3 TO 3.8 . 2 . ADVANCE PAYMENTS FOR THE FOLLOWING YEAR MAY NOT BE MADE BEFORE THE ABOVEMENTIONED REPORT HAS BEEN SENT TO THE COMMISSION . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 15 JULY 1983 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEXES : SEE OJ NO L 235 OF 25 . 8 . 1983 .